In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-02-00036-CR
______________________________


ANTHONY CRAIG BRADLEY, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the No. 3 Criminal District Court
Dallas County, Texas
Trial Court No. F00-24066J





Before Cornelius, C.J., Grant and Ross, JJ.
Opinion by Chief Justice Cornelius

O P I N I O N

	Anthony Craig Bradley has filed a motion asking this Court to dismiss his appeal.  Pursuant 
to Tex. R. App. P. 42.2, his motion is granted.
	The appeal is dismissed.

							William J. Cornelius
							Chief Justice

Date Submitted:	April 30, 2002
Date Decided:		April 30, 2002

Do Not Publish



ndParaMark/>
   
   
   
   
   
   
  
  
   
   
   
   
   
   
   
   
   
   
   
  


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00055-CV
                                                ______________________________
 
 
 
                 IN THE INTEREST OF A.M.E. AND M.L.B.,
CHILDREN
 
 
                                                                                                  

 
 
                                            On Appeal from the County
Court at Law
                                                             Fannin County, Texas
                                                       Trial Court
No. FA-11-40171
 
                                                             
                                     
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Vanessa
Reed brought an attempted interlocutory appeal from an order denying her plea
to the jurisdiction in this case under the Texas Family Code.  We contacted counsel by letter explaining
that it did not appear that the ruling was one that was subject to an
interlocutory appeal, and providing a ten-day window during which she could
show the Court how it had jurisdiction over the appeal.  We also warned her that in the absence of an
adequate response, the Court would dismiss the appeal for want of
jurisdiction.  No response has been
filed.
            Reed
has now filed a petition for writ of mandamus seeking review of the ruling, and
pursuant to her request, the record has been transferred from this appeal to
the mandamus proceeding.
            We
dismiss the appeal for want of jurisdiction.
 
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          July 6, 2011
Date Decided:             July 7, 2011